By the Court:
In view of the urgent necessity for an early decision of this cause, we deem it proper to announce the conclusions to which a majority of the Courts has arrived, reserving to each of the Justices the privilege of filing an opinion hereafter, if he shall elect to do so.
The Chief Justice, and Justices Niles and McKjnstry, are of opinion:
1. That section 3696 of the Political Code is unconstitutional, in so far as it delegates to the State Board of Equalization the right to fix the rate of taxation, “ after allowing for delinquency in the collection of taxqs.” They consider *651this to be a delegation of legislative power in derogation of the Constitution.
2. That section 3693 of the same code in effect constitutes the State Board of Equalization Assessors, and is, therefore, in conflict with Section 13, Article XI, of the Constitution.
Justices Rhodes and Ceookett do not concur in these views; but, on the contrary, hold, that these sections are not unconstitutional for either of the reasons alleged. Moreover, they consider it as no longer an open question in this Court.
The Chief Justice and Justices Rhodes, Ceookett and Niles are, however, of opinion, that the remedy by injunction is not the proper remedy in this action. Justice Mc-Ejnstey holds the contrary opinion as to the remedy.
" Judgment affirmed.